DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 6/27/2022 is acknowledged.
Amended claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.

Claim Objections
Claim 7 is objected to because of the following informalities:  “the first p pre-set time”, but should read as “the first pre-set time”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 10/20/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g. International Search Report in Chinese).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US Patent No. 9,472,384).
With respect to claims 1, 16, and 20, Yamaguchi discloses in figs. 10-11 a method for a sputtering process (abstract; col. 8, lines 1-7; Example 3), wherein each sputtering process includes a presputtering step (i.e. first pre-sputtering phase) [step S1103] of sputtering (i.e. via bombardment) a target material with an inert gas of Ar onto a substrate shutter (i.e. baffle plate) that is configured to shield a substrate (fig. 11; col. 19, lines 54-67; col. 20, lines 22-41), another presputtering step (i.e. second pre-sputtering phase) [step S1107] of sputtering (i.e. via bombardment) a target material compound onto the baffle plate (i.e. substrate shutter), wherein the target material compound is formed from sputtering the target material with the inert gas of Ar and a reactive gas of nitrogen (fig. 11; col. 21, lines 4-10), and then deposition (i.e. main sputtering phase) step S506] starts by opening the baffle plate (i.e. substrate shutter) and sputtering the target material compound onto the substrate (fig. 10; col. 19, lines 42-67; col. 20, lines 1-30; col. 22, lines 53-61). Yamaguchi further discloses in fig. 11 that a sputtering voltage from 1000W is applied to the target material during the first pre-sputtering phase, with the power (and thus sputtering voltage) then stopped before the main sputtering phase, with the sputtering voltage then adjusted to 750W applied to the target material for the main sputtering phase based on the sputtering voltage of the first pre-sputtering phase (col. 20, lines 22-41; col. 22, lines 25-61).
With respect to claims 2 and 3, Yamaguchi further discloses a parameter adjusting process comprising adjusting a processing time of the first pre-sputtering phase (col. 21, lines 25-33; col. 23, lines 1-19 and 53-67; col. 24, lines 1-20), which adjusts when the sputtering voltage is applied to the target material. 
With respect to claim 4, Yamaguchi further discloses repeating the sputtering process (e.g. the sputtering process occurs more than twice) (col. 23, lines 1-19 and 47-50), wherein the parameter adjusting process is performed after every sputtering process (col. 23, lines 1-28).
With respect to claim 17, Yamaguchi further discloses heating the substrate (col. 19, lines 27-29).
With respect to claim 18, Yamaguchi further discloses repeating the sputtering process (e.g. the sputtering process occurs more than twice) (col. 23, lines 1-19 and 47-50).
With respect to claim 19, Yamaguchi further discloses the target material compound is a nitride (col. 19, lines 44-46).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,640,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-18 of the US Patent would also meet the requirements set forth in claims 1-12 and 14-20 of the current invention.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,643,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-20 of the US Patent would also meet the requirements set forth in claims 1-12 and 14-20 of the current invention.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (i.e. claim 1) and any intervening claims (i.e. claims 2-4).
The following is a statement of reasons for the indication of allowable subject matter:  claims 5 and 6 each require a method of detecting and recording a sputtering voltage during a main sputtering phase or phases, and in response to the sputtering voltage of the main sputtering phase or phases, changing or adjusting a processing time of the pre-sputtering phase by the specific limitations required in claims 5 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794